                 Case 1:19-bk-12206                               Doc 18-1 Filed 07/29/19 Entered 07/29/19 08:24:40                                             Desc
                                                                     Schedule AB & C Page 1 of 11
 Fill in this information to identify your case and this filing:

 Debtor 1                    Benjamin Phillips, Jr.
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Sharon M. Phillips
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      SOUTHERN DISTRICT OF OHIO

 Case number            1:19-bk-12206                                                                                                                           Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
    Yes.      Where is the property?




 1.1                                                                            What is the property? Check all that apply
        6402 Stapleton Court
        Street address, if available, or other description
                                                                                      Single-family home                         Do not deduct secured claims or exemptions. Put
                                                                                       Duplex or multi-unit building              the amount of any secured claims on Schedule D:
                                                                                                                                 Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative
                                                                                  
                                                                                      Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Hamilton                          OH        45011-0000                        Land                                       entire property?          portion you own?
        City                              State              ZIP Code                 Investment property                               $225,000.00                $225,000.00
                                                                                      Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                      Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.

                                                                                      Debtor 1 only                              Fee Simple
        Butler                                                                        Debtor 2 only
        County                                                                        Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                      At least one of the debtors and another
                                                                                                                                      (see instructions)

                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:

                                                                                Residence




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                Case 1:19-bk-12206                               Doc 18-1 Filed 07/29/19 Entered 07/29/19 08:24:40                                              Desc
                                                                    Schedule AB & C Page 2 of 11
 Debtor 1        Benjamin Phillips, Jr.
 Debtor 2        Sharon M. Phillips                                                                                     Case number (if known)          1:19-bk-12206

       If you own or have more than one, list here:
 1.2                                                                   What is the property? Check all that apply
       414 Honeycomb Way                                                     Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                             Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                             Condominium or cooperative

                                                                             Manufactured or mobile home
                                                                                                                              Current value of the           Current value of the
       Saint Johns                       FL        32259-0000                Land                                            entire property?               portion you own?
       City                              State              ZIP Code         Investment property                                    $177,000.00                    $177,000.00
                                                                             Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                             Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                             Debtor 1 only
       Saint Johns                                                           Debtor 2 only
       County                                                                Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                             At least one of the debtors and another
                                                                                                                                  (see instructions)

                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:




       If you own or have more than one, list here:
 1.3                                                                   What is the property? Check all that apply
       2057 Woodtrail Drive                                                  Single-family home                              Do not deduct secured claims or exemptions. Put
       Unit 96                                                                                                                the amount of any secured claims on Schedule D:
       Street address, if available, or other description
                                                                             Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                             Condominium or cooperative


                                                                             Manufactured or mobile home
                                                                                                                              Current value of the           Current value of the
       Fairfield                         OH        45014-0000                Land                                            entire property?               portion you own?
       City                              State              ZIP Code         Investment property                                      $50,000.00                     $50,000.00
                                                                             Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                             Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.

                                                                             Debtor 1 only
       Butler                                                                Debtor 2 only
       County                                                                Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                             At least one of the debtors and another
                                                                                                                                  (see instructions)

                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $452,000.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                      Schedule A/B: Property                                                                               page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              Case 1:19-bk-12206                         Doc 18-1 Filed 07/29/19 Entered 07/29/19 08:24:40                                          Desc
                                                            Schedule AB & C Page 3 of 11
 Debtor 1        Benjamin Phillips, Jr.
 Debtor 2        Sharon M. Phillips                                                                             Case number (if known)    1:19-bk-12206

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
    Yes

  3.1    Make:     GMC                                                                                                 Do not deduct secured claims or exemptions. Put
                                                               Who has an interest in the property? Check one
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    Savana Passenger                             Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
         Year:     2004                                         Debtor 2 only                                         Current value of the      Current value of the
         Approximate mileage:    180,000                        Debtor 1 and Debtor 2 only                            entire property?          portion you own?
         Other information:                                     At least one of the debtors and another

                                                                Check if this is community property                            $2,800.00                   $2,800.00
                                                                     (see instructions)



  3.2    Make:       Fiesta                                                                                            Do not deduct secured claims or exemptions. Put
                                                               Who has an interest in the property? Check one
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Fleetwood                                  Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
         Year:       2007                                       Debtor 2 only                                         Current value of the      Current value of the
         Approximate mileage:                                   Debtor 1 and Debtor 2 only                            entire property?          portion you own?
         Other information:                                     At least one of the debtors and another
        Fiesta by Fleetwood -
        recreational vehicle                                    Check if this is community property                          $17,000.00                  $17,000.00
                                                                     (see instructions)



  3.3    Make:       Roketa                                                                                            Do not deduct secured claims or exemptions. Put
                                                               Who has an interest in the property? Check one
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      mc-54-250                                  Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
         Year:       2008                                       Debtor 2 only                                         Current value of the      Current value of the
         Approximate mileage:                                   Debtor 1 and Debtor 2 only                            entire property?          portion you own?
         Other information:                                     At least one of the debtors and another

                                                                Check if this is community property                            $1,700.00                   $1,700.00
                                                                     (see instructions)



  3.4    Make:       CFHG                                                                                              Do not deduct secured claims or exemptions. Put
                                                               Who has an interest in the property? Check one
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      250-VIP                                    Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
         Year:       2008                                       Debtor 2 only                                         Current value of the      Current value of the
         Approximate mileage:                      800          Debtor 1 and Debtor 2 only                            entire property?          portion you own?
         Other information:                                     At least one of the debtors and another
        2008 ChunFeng Holding Moped
                                                                Check if this is community property                              $430.00                     $430.00
                                                                     (see instructions)



  3.5    Make:       Hummer                                                                                            Do not deduct secured claims or exemptions. Put
                                                               Who has an interest in the property? Check one
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      H2                                         Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
         Year:       2007                                       Debtor 2 only                                         Current value of the      Current value of the
         Approximate mileage:                150,000            Debtor 1 and Debtor 2 only                            entire property?          portion you own?
         Other information:                                     At least one of the debtors and another

                                                                Check if this is community property                          $13,200.00                  $13,200.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                  page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 1:19-bk-12206                        Doc 18-1 Filed 07/29/19 Entered 07/29/19 08:24:40                                                  Desc
                                                           Schedule AB & C Page 4 of 11
 Debtor 1        Benjamin Phillips, Jr.
 Debtor 2        Sharon M. Phillips                                                                                 Case number (if known)       1:19-bk-12206

  3.6    Make:     Ford                                                                                                       Do not deduct secured claims or exemptions. Put
                                                               Who has an interest in the property? Check one
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:    F150 Styleside XL                            Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:     1997                                         Debtor 2 only                                                Current value of the      Current value of the
         Approximate mileage:     150,000+                      Debtor 1 and Debtor 2 only                                   entire property?          portion you own?
         Other information:                                     At least one of the debtors and another

                                                                Check if this is community property                                    $1,000.00                  $1,000.00
                                                                     (see instructions)



  3.7    Make:       BMW                                                                                                      Do not deduct secured claims or exemptions. Put
                                                               Who has an interest in the property? Check one
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      7 Series                                   Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:       2004                                       Debtor 2 only                                                Current value of the      Current value of the
         Approximate mileage:                100,000            Debtor 1 and Debtor 2 only                                   entire property?          portion you own?
         Other information:                                     At least one of the debtors and another
        mechanical problems -
        transmission, motor                                     Check if this is community property                                      $500.00                    $500.00
                                                                     (see instructions)
        costs of repair is over $20,000


  3.8    Make:       BMW                                                                                                      Do not deduct secured claims or exemptions. Put
                                                               Who has an interest in the property? Check one
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      328i                                       Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:       2007                                       Debtor 2 only                                                Current value of the      Current value of the
         Approximate mileage:                 100000            Debtor 1 and Debtor 2 only                                   entire property?          portion you own?
         Other information:                                     At least one of the debtors and another

                                                                Check if this is community property                                    $6,075.00                  $6,075.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $42,705.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
    No
     Yes.     Describe.....

                                    Dining Room Suite, Living Room Suite, and Bedroom Suite                                                                         $5,500.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
    No
     Yes.     Describe.....

                                    Misc. Electronics                                                                                                               $2,500.00

Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
              Case 1:19-bk-12206                        Doc 18-1 Filed 07/29/19 Entered 07/29/19 08:24:40                                Desc
                                                           Schedule AB & C Page 5 of 11
 Debtor 1       Benjamin Phillips, Jr.
 Debtor 2       Sharon M. Phillips                                                                  Case number (if known)     1:19-bk-12206


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
     No
     Yes. Describe.....
9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
     Yes. Describe.....
10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.     Describe.....

                                    9 mm Glock; 12 gauge shotgun                                                                                   $400.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
     Yes.     Describe.....

                                    Clothing                                                                                                     $1,000.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
     Yes.     Describe.....

                                    Wedding Ring, costume                                                                                        $2,000.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
     Yes. Describe.....
14. Any other personal and household items you did not already list, including any health aids you did not list
    No
     Yes.     Give specific information.....

                                    used golf cart - non-working; small trailer for hauling dirt, mulch
                                    and debris                                                                                                     $300.00



 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                     $11,700.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                       Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
Official Form 106A/B                                                 Schedule A/B: Property                                                            page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                Case 1:19-bk-12206                                   Doc 18-1 Filed 07/29/19 Entered 07/29/19 08:24:40                                      Desc
                                                                        Schedule AB & C Page 6 of 11
 Debtor 1          Benjamin Phillips, Jr.
 Debtor 2          Sharon M. Phillips                                                                                       Case number (if known)   1:19-bk-12206

     Yes................................................................................................................
                                                                                                                               Cash                                   $100.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
    No
    Yes........................                                     Institution name:
                                                                                                 Checking Account with Chase x9935

                                              17.1.       Checking                               SMP DR Sharon Phillips LLC                                          $1,708.83



                                              17.2.                                              Checking account with PNC x6987                                     $4,962.00



                                              17.3.                                              Checking Account with Chase Bank x5905                               $221.40

                                                                                                 Checking account with Huntington Bank
                                                                                                 x8896

                                                                                                 Money owned by Barbara Phillips, mother of
                                                                                                 Debtor 1; and held for account and financial
                                                                                                 management of parents

                                                                                                 Amount in account - 46,253.82 secures
                                                                                                 loan and reduces amount available to debtors
                                              17.4.                                              to $1,103.82                                                     $46,253.82


                                                                                                 Checking Account with Huntington Bank
                                              17.5.                                              x5294                                                                $234.78


                                                          Certificate of
                                              17.6.       Deposit                                PNC Bank - CD                                                    $10,318.13

                                                                                                 Checking account with PNC x0271 Dr.
                                                                                                 Sharon Phillips & Assoc LLC
                                              17.7.                                              overdrawn                                                                $0.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    No
    Yes..................        Institution or issuer name:


                                                        Invesco Stock Accout #3910208390                                                                             $1,230.95


19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
     No
     Yes. Give specific information about them...................
                                                  Name of entity:                                                            % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
     Yes. Give specific information about them
Official Form 106A/B                                                                     Schedule A/B: Property                                                           page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
               Case 1:19-bk-12206                       Doc 18-1 Filed 07/29/19 Entered 07/29/19 08:24:40                                       Desc
                                                           Schedule AB & C Page 7 of 11
 Debtor 1        Benjamin Phillips, Jr.
 Debtor 2        Sharon M. Phillips                                                                         Case number (if known)      1:19-bk-12206

                                          Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
     Yes. List each account separately.
                                        Type of account:                  Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
     No
     Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     No
     Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
     No
     Yes. Give specific information about them...
26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     No
     Yes. Give specific information about them...
27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
     No
     Yes. Give specific information about them...
 Money or property owed to you?                                                                                                            Current value of the
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

28. Tax refunds owed to you
     No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
     No
     Yes. Give specific information..
31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
    No
     Yes. Name the insurance company of each policy and list its value.
                                          Company name:                                            Beneficiary:                             Surrender or refund
Official Form 106A/B                                                 Schedule A/B: Property                                                                   page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
               Case 1:19-bk-12206                            Doc 18-1 Filed 07/29/19 Entered 07/29/19 08:24:40                                                         Desc
                                                                Schedule AB & C Page 8 of 11
 Debtor 1        Benjamin Phillips, Jr.
 Debtor 2        Sharon M. Phillips                                                                                              Case number (if known)        1:19-bk-12206

                                                                                                                                                                   value:

                                             Life insurance with the New England
                                             Life Insurance Company                                                   Benjamin Phillips                                          $1,212.69


                                             New England Life Ins - cash surrender
                                             value

                                             Life insurance with the New England
                                             Life Insurance Company                                                   Sharon Phillips                                            $4,478.66


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
     No
     Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
     No
     Yes. Describe each claim.........
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
     Yes. Describe each claim.........
35. Any financial assets you did not already list
     No
     Yes. Give specific information..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................                $70,721.26


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    No. Go to Part 6.
    Yes.     Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       No. Go to Part 7.
       Yes.     Go to line 47.



 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                         $0.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                          Best Case Bankruptcy
                Case 1:19-bk-12206                              Doc 18-1 Filed 07/29/19 Entered 07/29/19 08:24:40                                                       Desc
                                                                   Schedule AB & C Page 9 of 11
 Debtor 1         Benjamin Phillips, Jr.
 Debtor 2         Sharon M. Phillips                                                                                                    Case number (if known)   1:19-bk-12206

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................              $452,000.00
 56. Part 2: Total vehicles, line 5                                                                           $42,705.00
 57. Part 3: Total personal and household items, line 15                                                      $11,700.00
 58. Part 4: Total financial assets, line 36                                                                  $70,721.26
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $125,126.26               Copy personal property total          $125,126.26

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                        $577,126.26




Official Form 106A/B                                                               Schedule A/B: Property                                                                             page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy
                 Case 1:19-bk-12206                     Doc 18-1 Filed 07/29/19 Entered 07/29/19 08:24:40                                          Desc
                                                          Schedule AB & C Page 10 of 11
 Fill in this information to identify your case:

 Debtor 1                Benjamin Phillips, Jr.
                         First Name                         Middle Name                    Last Name

 Debtor 2                Sharon M. Phillips
 (Spouse if, filing)     First Name                         Middle Name                    Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF OHIO

 Case number           1:19-bk-12206
 (if known)
                                                                                                                                           Check if this is an
                                                                                                                                            amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                      4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

       You are claiming state and federal nonbankruptcy exemptions.                  11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the     Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from      Check only one box for each exemption.
                                                               Schedule A/B

      6402 Stapleton Court Hamilton, OH                                                                                          Ohio Rev. Code Ann. §
      45011 Butler County
                                                                     $225,000.00                               $265,800.00
                                                                                                                                 2329.66(A)(1)
      Residence                                                                          100% of fair market value, up to
      Line from Schedule A/B: 1.1                                                            any applicable statutory limit

      2007 Hummer H2 150,000 miles                                                                                               Ohio Rev. Code Ann. §
      Line from Schedule A/B: 3.5
                                                                      $13,200.00                                  $7,174.00
                                                                                                                                 2329.66(A)(2)
                                                                                         100% of fair market value, up to
                                                                                             any applicable statutory limit

      Dining Room Suite, Living Room                                                                                             Ohio Rev. Code Ann. §
      Suite, and Bedroom Suite
                                                                       $5,500.00                                  $5,500.00
                                                                                                                                 2329.66(A)(4)(a)
      Line from Schedule A/B: 6.1                                                        100% of fair market value, up to
                                                                                             any applicable statutory limit

      Misc. Electronics                                                                                                          Ohio Rev. Code Ann. §
      Line from Schedule A/B: 7.1
                                                                       $2,500.00                                  $2,500.00
                                                                                                                                 2329.66(A)(4)(a)
                                                                                         100% of fair market value, up to
                                                                                             any applicable statutory limit

      Clothing                                                                                                                   Ohio Rev. Code Ann. §
      Line from Schedule A/B: 11.1
                                                                       $1,000.00                                  $1,000.00
                                                                                                                                 2329.66(A)(4)(a)
                                                                                         100% of fair market value, up to
                                                                                             any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 1:19-bk-12206                        Doc 18-1 Filed 07/29/19 Entered 07/29/19 08:24:40                                           Desc
                                                          Schedule AB & C Page 11 of 11
 Debtor 1    Benjamin Phillips, Jr.
 Debtor 2    Sharon M. Phillips                                                                          Case number (if known)     1:19-bk-12206
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Wedding Ring, costume                                                                                                        Ohio Rev. Code Ann. §
     Line from Schedule A/B: 12.1
                                                                      $2,000.00                                 $2,000.00
                                                                                                                                  2329.66(A)(4)(a)
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash                                                                                                                         Ohio Rev. Code Ann. §
     Line from Schedule A/B: 16.1
                                                                         $100.00                                  $100.00
                                                                                                                                  2329.66(A)(3)
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking account with PNC x6987                                                                                              Ohio Rev. Code Ann. §
     Line from Schedule A/B: 17.2
                                                                      $4,962.00                                   $900.00
                                                                                                                                  2329.66(A)(3)
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking account with PNC x6987                                                                                              Ohio Rev. Code Ann. §
     Line from Schedule A/B: 17.2
                                                                      $4,962.00                                   $206.36
                                                                                                                                  2329.66(A)(18)
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     Invesco Stock Accout #3910208390                                                                                             Ohio Rev. Code Ann. §
     Line from Schedule A/B: 18.1
                                                                      $1,230.95                                 $1,230.95
                                                                                                                                  2329.66(A)(18)
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     Life insurance with the New England                                                                                          Ohio Rev. Code Ann. §
     Life Insurance Company
                                                                      $1,212.69                                 $1,212.69
                                                                                                                                  2329.66(A)(18)
     Beneficiary: Benjamin Phillips                                                    100% of fair market value, up to
     Line from Schedule A/B: 31.1                                                          any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
      No
           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
                  Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
